DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patrick (FR-3020586 IDS).
With respect to claim 1, Patrick teaches a linear friction welding method of joining a first member (1) with a second member (2), wherein a first joint surface of the first member that is to be joined with the second member is configured such that a first plane and a second plane having a first member-side angle of smaller than 180 degrees to the first plane are continuously formed via a first corner portion in an R shape or in a chamfered shape (figures 1 and 6-8), and a second joint surface of the second member that is to be joined with the first member is configured such that a third plane and a fourth plane, which are respectively parallel to the first plane and the second plane, are continuously formed via a second corner portion in a shape 
With respect to claim 3, Patrick teaches wherein the first member-side angle between the first plane and the second plane is 90 degrees (figures 1 and 6-8; and paragraphs 3, 4, and 8 of the machine translation).




Response to Arguments
2/22/22 have been fully considered but they are not persuasive.
The applicant argues that Patrick generally discloses connecting parts of metal via a process, and that a sheet forming operation is carried out in hot forming press. However, the method does not include any actual setting of radius of the R shape or distance of chamfered shape of the first corner portion in such a way where a thermo mechanically affected zone appears in a periphery of the second corer portion in the second member when either the first member or the second member is vibrated. That is, there is no active step of setting such a radius or distance in Patrick. While Applicant does not agree that Patrick every discloses the existence of any thermo mechanically affected zone (which the Patent Office alleged was intrinsic from vibration), Patrick is entirely silent with respect to that may occur in Patrick notwithstanding, Patrick setting a radius of the R shape or distance of chamfered shape of the first corner portion in such a way where a thermo mechanically affected zone appears in a periphery of the second corer portion in the second member when either the first member or the second member is vibrated, as required by claim 1.
The examiner respectfully disagrees.  Patrick explicitly teaches forming a residual bead during linear friction welding (paragraphs 2, 4, and 8), which clearly constitutes a thermo mechanically affected zone.  Thus, Patrick has intrinsically set the radius of the R shape or a distance of the chamfered shape of the first corner portion when selecting the joint configuration such that a thermo mechanically affected zone appears in a periphery of the second corned portion in the second member when either the first member or the second member is vibrated.  In addition, the applicant has failed to provide a persuasive argument or evidence that a thermo mechanically affected zone does not intrinsically result in Patrick when employing the disclosed and selected joint configuration. 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/KILEY S STONER/            Primary Examiner, Art Unit 1735